Citation Nr: 0107577	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

3.  Entitlement to special monthly pension (SMP) based on the 
need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957.  

In December 1989, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, denied 
entitlement to service connection for lung disability and for 
pes planus.  Following pertinent notice mailed to the veteran 
the same month, a Notice of Disagreement (NOD) was not 
received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO, the earliest of which 
was entered in May 1999, incident to which it was determined 
that new and material evidence to reopen the veteran's claims 
for service connection for chronic obstructive pulmonary 
disease (COPD) and pes planus had not, in either instance, 
been submitted.  In a rating decision entered in June 1999, 
the RO denied the veteran's claim for SMP based on the need 
for the aid and attendance of another person.  In a January 
2000 supplemental statement of the case, it appears that the 
RO found that new and material evidence had been submitted to 
reopen the claim of service connection for COPD and denied 
the reopened claim.

The appeal was docketed at the Board in 2000.

FINDINGS OF FACT

1.  In December 1989, the RO denied entitlement to service 
connection for lung disability and for pes planus; following 
pertinent notice mailed to the veteran the same month, a NOD 
was not received within the subsequent year.

2.  The additional evidence received since the unappealed 
December 1989 rating denial of entitlement to service 
connection for lung disability is, in its entirety, not so 
significant that it must be considered in order to fairly 
decide the claim.

3.  The additional evidence received since the unappealed 
December 1989 rating denial of entitlement to service 
connection for pes planus is, in its entirety, not so 
significant that it must be considered in order to fairly 
decide the claim.

4.  The veteran's principal disabilities are COPD and left 
ankle condition with foot drop.  

5.  The veteran is able, without the assistance of another 
person, to feed, dress and bathe himself, as well as attend 
to the needs of nature and protect himself from the dangers 
incident to his daily environment.

CONCLUSIONS OF LAW

1.  Evidence received since the unappealed December 1989 
rating denial of entitlement to service connection for lung 
disability is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Evidence received since the unappealed December 1989 
rating denial of entitlement to service connection for pes 
planus is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The requirements for SMP based on the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); 38 C.F.R. §§ 3.351, 
3.352 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, COPD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The December 1989 
rating denial of entitlement to service connection for lung 
disability is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the December 1989 rating decision is new and material 
under the provisions of 38 C.F.R. § 3.156(a).  In accordance 
with 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying service connection for lung disability in December 
1989, the rating board observed that, when the veteran was 
examined for service separation purposes in December 1957, no 
"lung disability was noted".  Evidence in the RO's possession 
in December 1989 included the veteran's service medical 
records, which reflect that he was treated for a sore throat 
in January 1956 and for a cold in April 1956; when he was 
examined for service separation purposes in December 1957, 
the veteran's "lungs" were clinically evaluated as normal.  
Subsequent to service, the veteran is shown to have been 
assessed as having "chronic bronchitis" on a report 
pertaining to his presentation for VA outpatient treatment in 
April 1988. 

Evidence added to the record since December 1989 includes 
records of hospitalization at Normandy Osteopathic Hospital 
in August 1963 for pylorospasm with a chest X-ray finding of 
a low grade chronic bronchitis and a report, dated in October 
1998, reflecting that the veteran was assessed under non-VA 
auspices as having "COPD".  During the same year (1998), the 
veteran is shown to have been hospitalized on two occasions 
at a VA facility; the pertinent diagnosis, relative to each 
period of hospitalization, was COPD "exacerbation".  In a 
statement from the veteran, which was received in December 
1999, he asserted that he was initially found to have COPD 
"immediately following" his discharge from service. 

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for COPD/lung disability, the Board is of the 
opinion that evidence of such character has not been 
received.  In this regard, while the recently submitted 
evidence reflects that the veteran has, on a number of 
occasions in the late 1990's, been assessed as having COPD, 
this evidence merely conveys information of which the RO (via 
the above-cited report pertaining to the veteran's 
presentation for VA outpatient treatment in April 1988, at 
which time he was assessed as having "chronic bronchitis") 
was aware in December 1989.  Regarding the 1963 chest X-ray 
finding of low grade chronic bronchitis, the Board would 
point out that this evidence is not new as it merely 
demonstrates post service disability, albeit closer in time 
to service discharge.  Nevertheless, this evidence still 
postdates service by a number of years.  As such, the 
additionally submitted evidence, in accordance with the 
pertinent aspect of 38 C.F.R. § 3.156 set forth above, is not 
"new".  Further, none of the recently submitted items of 
evidence is "material", inasmuch as no item relates the 
assessed COPD to the veteran's period of service.  In light 
of the above observations, then, it is concluded that no item 
of "new and material" evidence, i.e., no item of evidence 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim, in accordance with the 
above-cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for COPD/lung disability.  
Therefore, such claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).




II.  New and Material Evidence, Pes Planus

The December 1989 rating denial of entitlement to service 
connection for pes planus is final, based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the December 1989 rating decision is new and material 
under the above-cited provisions of 38 C.F.R. § 3.156(a). 

In denying service connection for pes planus in December 
1989, the rating board observed that, while the veteran was 
noted to have pes planus when he was examined for service 
entrance purposes in February 1954, there was no evidence 
that such condition sustained "aggravation" in service.  
Evidence in the RO's possession in December 1989 included the 
veteran's service medical records, which reflect that the 
veteran was noted to have "[p]es [p]lanus" when he was 
examined for service entrance purposes in February 1954; 
thereafter, he was treated for "sore feet" in January 1955 
and June 1955.  

Evidence added to the record since December 1989 includes 
reports pertaining to VA outpatient treatment rendered the 
veteran in 1998 and 1999.  These items, collectively, reflect 
that the veteran was noted to experience a diminished 
sensation to pinprick and foot drop, each on the left.  There 
was no reference to pes planus per se. In a statement from 
the veteran, which was received in December 1999, he made no 
reference to pes planus.  

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for pes planus, the Board is of the opinion that 
evidence of such character has not been received.  In this 
regard, no recently submitted item of evidence reflects any 
mention of pes planus.  Further, the veteran's above-cited 
December 1999 statement reflects no contention bearing on any 
possible aggravation occasioned the veteran's (preexisting) 
pes planus during his period of service.  Given the 
foregoing, then, it is concluded that no item of "new and 
material" evidence, i.e., no item of evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veteran's attempt to reopen his claim 
for service connection for pes planus.  Therefore, such claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III.  SMP, Aid and Attendance

As pertinent to the veteran's claim for SMP based on the need 
for the aid and attendance of another person, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in the development 
of this aspect of the appeal has been met.  All indicated 
treatment records have been obtained.  Additionally, all 
notice provisions have been met.

The veteran was awarded a nonservice-connected pension, 
effective from November 17, 1998, in a rating decision 
entered in May 1999.   His principal disabilities are COPD 
(100 percent disabling) and left ankle condition with foot 
drop (20 percent).  

Under the statutory and regulatory criteria, with respect to 
payment of an increased rate of pension based on the need for 
the regular aid and attendance of another person, a person 
shall be considered to be in such need if such person is 
either in a nursing home, on account of mental or physical 
incapacity, or is helpless or blind, or so nearly helpless or 
blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351.  
Factors considered in determining whether a need for aid and 
attendance exists include whether an ability exists to keep 
oneself clean, dress and feed oneself, attend to the needs of 
nature, and protect oneself from the hazards or dangers 
incident to the daily environment.  38 C.F.R. § 3.352(a). 

The veteran asserts, relative to his claim for SMP predicated 
on the need for the regular aid and attendance of another 
person, that he is "on oxygen" and that he is obliged to use 
several inhalers in response to his COPD.  In this regard, 
the report pertaining to the veteran's period of 
hospitalization at a VA facility in June-July 1998 reflects 
that his admission had been occasioned by "difficult 
breathing" of three days' duration.  It was indicated that, 
several days prior to admission, the veteran had experienced 
shortness of breath even while on "oxygen by nasal cannula".  
The veteran was treated for pneumonia, which, based on chest 
X-ray and clinical examination, was noted to have "resolved" 
by July 29, 1998.  Prior to such date, incident to receiving 
physical and occupational therapy, the veteran had received 
some assistance in "dressing" and "bathing himself".  On July 
29, 1998, the veteran was transferred to a non-VA nursing 
home ("Ivy Woods Nursing Home") where, at least initially, 
owing to his apparently aspiration-related inability "to eat 
or drink anything", he was fed through a feeding tube.  The 
veteran was in the nursing home until late October 1998.  
Upon discharge, he was noted to be able to ambulate on his 
own with the assist of a walker as needed.  He was also able 
to perform activities of daily living unassisted.  When he 
was seen for VA outpatient treatment in February 1999, the 
veteran was noted to have by then "evolved" from being able 
to eat "[nothing by mouth]" while a patient in the nursing 
home to the point that he could eat "anything he want[ed]", 
as well as "drink thin beverages with meals".  In an item of 
correspondence from the veteran dated in November 1999, at 
which time he was apparently living at home, he indicated 
that he was then "on oxygen" and that he was obliged to use 
several inhalers in response to his COPD.  He added that his 
wife, who was disabled, was also "on oxygen" due to COPD, and 
that she was "therefore unable to help me."  

In considering the veteran's claim for SMP based upon the 
need for the regular aid and attendance of another person, 
the Board acknowledges that, in conjunction with treatment 
(including occupational therapy) rendered him in the latter 
months of 1998 in response to COPD and pneumonia, the veteran 
at various times required assistance with activities 
including eating and bathing.  However, by early 1999, he was 
noted to be able to follow an essentially normal dietary 
regimen.  In addition, he was noted to be able to go to the 
bathroom, apparently without assistance, when seen for VA 
outpatient treatment in January 1999, and there is no 
indication that his mobility (though there is some indication 
that he is obliged to wear a brace in response to his 
problematic left ankle) is unduly impaired at the present 
time.  Further, the evidence neither reflects, nor does the 
veteran assert, that he is either blind or unable to protect 
himself from the dangers incident to the daily environment 
(he was apparently residing in his own home, with his 
disabled wife, as of late 1999).  Given the foregoing, then, 
and inasmuch as the veteran is not objectively shown to be 
limited by any of the disabling conditions (to include an 
inability to dress oneself) enumerated in 38 C.F.R. 
§ 3.352(a), which consideration was cited by the United 
States Court of Appeals for Veterans Claims in Turco v. 
Brown, 9 Vet. App. 222, 224 (1996) as a factor militating 
against entitlement to SMP based on a need for aid and 
attendance, the Board is of the opinion that the evidence 
militates persuasively against an award of SMP based on the 
need for the regular aid and attendance of another person.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352.  




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
chronic obstructive pulmonary disease is denied. 

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for pes 
planus is denied.

Special monthly pension based upon the need for the regular 
aid and attendance of another person is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

